Banke, Judge.
The appellant filed an action in trover to obtain possession of a mobile home, and the appellee counterclaimed to recover personal property alleged to be in possession of the appellant. The sole issue on appeal is whether a counterclaim is impermissible in a trover action in the absence of a showing that the plaintiff is a non-resident or is insolvent. Held:
The Civil Practice Act “shall apply to all special statutory proceedings except to the extent that specific rules of practice and procedure in conflict herewith are expressly prescribed by law, but, in any event, the provisions of this Title governing the sufficiency of pleadings; defenses; amendments; counterclaims; cross-claims; . . . shall apply to all such proceedings.” Code Ann. § 81A-181 (CPA § 81). The counterclaim was one properly entertained pursuant to Code Ann. § 81A-113, and the trial court’s denial of the appellant’s motion to dismiss was not error. As indicated by the editorial note accompanying Code Title 107 (Trover), the CPA governs proceedings in all Georgia courts of record.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.